                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


ANTHONY DUANE MILLS                                       PLAINTIFF


VS.                      CIVIL ACTION NO.: 5:17-CV-110-DCB-MTP


TRAVIS PATTEN, ANTHONY NETTLES,
MATHEW HENDERSON, HENRY FRANK, JR.,
TONY NICHOLS, JERRY BROWN,
STANLEY SEARCH, JR., JACKIE DENNIS
and WALTER MACKEL                                       DEFENDANTS
                              ORDER

      THIS MATTER is before the Court on Defendant Sherriff

Travis Patten (“Patten”)’s Motion to Strike Plaintiff’s

Response to Motion for Summary Judgment (Doc. 102); Defendant

Walter Mackel (“Mackel”)’s Joinder to Patten’s Motion to

Strike Plaintiff’s Response to Motion for Summary Judgment

(Doc. 104); and Plaintiff Anthony Mills (“Mills”)’s Response

to Motion for Summary Judgment (Doc. 102). Having reviewed the

Defendant’s motions and being fully advised of the premises,

the Court DENIES the Motion to Strike.

      This Court has the power to “strike from a pleading an

insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed.R.Civ.P 12(f). Because
the Plaintiff’s response is not a pleading within the meaning

of Rule 12(f), that rule provides no basis to strike the

response.

    Accordingly, the Court DENIES Defendant’s Motion to

Strike Plaintiff’s Response to Motion for Summary Judgment.

    SO ORDERED this the 4th day of September, 2019.




                                  _/s/ David Bramlette________
                                  United States District Judge
